Citation Nr: 0407356	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991, to include a period in Southwest Asia during the 
Persian Gulf War.  She also had unverified service in the 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2001 rating action 
of the St. Petersburg, Florida Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for Reiter's syndrome.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in August 2002.  A transcript of that hearing is of 
record.  The veteran perfected a timely appeal to the above 
decision.  

On August 8, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The law applies to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with her 
current claim.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim for service connection for Reiter's 
syndrome, although the RO did inform the veteran of the VCAA 
in connection with other claims for service connection 
(including service connection for fibromyalgia and removal of 
ovaries and fallopian tubes).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  After 
providing the necessary notice, the RO should attempt to 
obtain and associate with the claims file all additional 
outstanding pertinent medical records for which the veteran 
provides sufficient information, and, if necessary, 
authorization.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The veteran contends that her diagnosed Reiter's syndrome is 
etiologically related to several problems she experienced 
while on active duty.  Specifically, she maintains that the 
gastroenteritis diagnosed in service is a trigger for 
Reiter's syndrome.  The veteran also points out that she 
experienced swelling of the right knee in service, a symptom 
which represents exacerbation and progression of the Reiter's 
syndrome.  It is also argued that the relationship between 
Reiter's syndrome and gastroenteritis, as well as 
inflammation of the joints, has been widely accepted; it was 
also reported that Reiter's syndrome, and its related 
symptoms, could lie dormant for many years without any 
clinical signs.  At her personal hearing in August 2003, the 
veteran indicated that her current symptoms of Reiter's 
syndrome included joints pain, which is referred to as 
reactive arthritis.  The veteran also testified that she 
experienced symptoms of Reiter's syndrome on and off during 
the period from July 1991 to 1996, at which time Reiter's was 
finally diagnosed.  

During the veteran's VA examination in February 2001, she 
reported suffering from diarrhea and urinary tract infection 
during her period of active duty in the Persian Gulf.  It was 
noted that she had significant pelvic pain, and underwent 
bilateral salpingo-oophorectomy.  She also began experiencing 
muscle pain and later noticed joint pain while she was still 
on active duty.  It was noted that she has been diagnosed 
with Reiter's syndrome.  Multiple labs were sent in December 
1996, which included: ANA that was positive at 1-320 with 
homogenous pattern; rheumatoid factor was negative; double 
stranded DNA was negative; single stranded DNA was 2 or 3; 
Erythrocyte sedimentation rate was 35; Smith antibody was 
negative, and RNP antibody was negative.  The veteran 
continued to have severe joint and muscle pain; specifically, 
she complained of pain in her back, right hip and neck.  She 
reported that her pain flared approximately 4-6 times per 
month and lasts up to several weeks; she rated those flares 
as being moderate to severe.  

Following a physical examination, the examiner confirmed a 
diagnosis of Reiter's syndrome.  It was noted that the 
veteran was seen by a rheumatologist who labeled her 
condition as seronegative spondyloarthropathy, Reiter's type.  
The examiner explained that the veteran's rash was not 
consistent with the normal rash seen with Reiter's syndrome.  
He noted that the veteran's joint pain was consistent with 
Reiter's syndrome with involvement of the back and the right 
hip.  The pain of Reiter's syndrome typically involves the 
lower extremities.  The examiner noted that the veteran did 
not have any urethritis or conjunctivitis at this time, but 
she had severe urinary tract infections.  It was further 
noted that the veteran did not have any known complications, 
such as cardiac induction, defects or aortitis.  The examiner 
further explained that Reiter's syndrome can remain 
episodically active in up to 75 percent of the patients and 
disability was frequent.  He noted that the veteran currently 
had severe problems with flares, and that she missed 
significant amount of work because of severe pain.  

In an addendum to the above examination, in June 2001, the 
examiner stated that it was his opinion that it was 
speculative to describe the veteran's Reiter's syndrome to 
her history of bladder infections and other bladder symptoms.  
However, the examiner did not indicate whether the veteran's 
currently diagnosed Reiter's syndrome was related, in any 
way, to any other disability (ies) or any symptoms manifested 
during service.  

Another VA examination was conducted in December 2002, 
following which the examiner stated that "confirmation of 
the diagnosis of a seronegative spondyloarthropathy that in 
this woman is Reiter's syndrome....diagnosed while she was in 
the military."  He stated that Reiter's syndrome in the 
veteran was diagnosed because of her laboratories.  Her 
clinical presentation consisted of conjunctivitis and joint 
pains.  The examiner stated that he confirmed that there was 
a reasonable diagnosis of seronegative spondyloarthropathy, 
more likely than not Reiter's syndrome.  He stated that 
Laboratory was highly confirmatory for the 
spondyloarthropathy especially with the veteran's joint pains 
and conjunctivitis.  The examiner did not offer an opinion 
concerning the etiology of the Reiter's syndrome.  

In view of the VA examination findings, both of which confirm 
a diagnosis of seronegative spondyloarthropathy, Reiter's 
syndrome, as well as the widely accepted relationship between 
manifestation of inflammation of the joints (manifested 
during service) and Reiter's syndrome, the Board finds that 
the case should be remanded to afford the veteran a VA 
examination for the purpose of determining the date of onset 
and likely etiology of the claimed condition.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of service 
connection for Reiter's syndrome.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by her and what evidence, if 
any, will be obtained by VA on her 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.  

2.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for 
Reiter's syndrome and any related 
symptoms, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the date of onset and etiology 
of any currently present Reiter's 
syndrome.  If feasible, this examination 
should be conducted by a physician who 
has not previously examined or treated 
the veteran.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  The examiner should note 
whether the veteran exhibits the most 
common symptoms upon which Reiter's 
syndrome is based such as arthritis, 
urethritis and conjunctivitis.  The 
physician should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the currently 
diagnosed Reiter's syndrome had its onset 
during the veteran's active service, or 
is etiologically related to an incident 
or symptoms manifested during the 
veteran's period of active service from 
December 1990 to July 1991.  The 
rationale for all opinions expressed must 
also be provided.  

4.  Thereafter, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


